DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/18/21.  These drawings are acceptable.

Specification
Acknowledgement is made of applicant’s amendment to the specification, ¶ 54.  The objection to the specification is withdrawn.

Response to Arguments
Applicant's arguments, beginning page 6, with respect to the rejection of claims 1 and 12 as being unpatentable over Mahlein et al. (WO2011085968 herein after “Mahlein”) in view of Narasimhan et al. (US7382120 herein after “Narasinham”) filed 1/18/21 have been fully considered but they are not persuasive.  Applicant argues that a person having ordinary skill in the art would not have looked to either Mahlein or Narasimhan to build a pilot control unit.  However, the instant invention seeks to determine a rotary position of a shaft and the preamble indicates an intended use for the sensor: in a pilot control unit comprising the sensor.  The prior art uses an arrangement for determining the angular position of a rotatably mounted part.  Mahlein is not limited to any particular operating environment and does not teach what the rotating element can or cannot be used in or with.  The problem of identifying the angular position of the shaft is solved by Mahlein in view of Narasimhan.  
	Applicant argues that a person having ordinary skill in the art would not look to the prior art of Mahlein or Narasimhan to build a pilot control unit.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable 
	In response to applicant's argument that the prior art of Nelson does not provide any indication that such devices can be used in pilot control units, nor does it enable the person skilled in the art to know, without undue, or further inventive effort, how such a contactless device could be created that is suitable for use in a pilot control unit, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The pilot control unit is merely a recitation of what it does rather than what it is and does not impart any distinct definition, precise limitation, or any particular structure.  The necessary function is determining a rotational position of a rotary shaft and thus, if a device has a rotary shaft and need to know the angular position of a rotary shaft, then the device of Mahlein in view of Narasinham would be suitable.  The suggestion to use a position-determining sensor in aviation control is evidenced by Nelson who discusses the use of input mechanisms for upper input devices including aviation, military, and industrial control systems [0001 ]. The control circuitry can include hall effect sensors, etc. [0023] Measurement elements, such as position sensing elements and transducer elements, can be included in control circuitry 130 and can comprise potentiometers, position determination circuitry, angular resolvers, optoelectronic position sensors, magnetic sensors such as Hall effect sensors or magnetoresistive sensors, encoders, capacitive sensors, inductive sensors, or other position measurement elements and position sensing elements.  Nelson teaches that aviation control systems can require the use of position sensing elements and given the claimed “pilot control system”, the prior art teaches the use of a rotational position sensor with a pilot control system (aviation control system).  
	Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahlein et al. (WO2011085968 herein after “Mahlein”) in view of Narasimhan et al. (US7382120 herein after “Narasinham”) further in view of Nelson et al. (US20190118088 herein after “Nelson”).

Claim 1: Mahlein teaches a DC voltage rotary position sensor (Mahlein teaches the use of a Hall Effect sensor, whereby the output is Hall voltage which is a DC output).  comprising: a shaft (rotatably mounted shaft) and magnet (permanent magnet 3) assembly comprising a rotatable shaft having a magnet provided thereon (pg. 3 “In FIG. 1, a circuit board 1 is equipped with a sensor 2 for detecting the angular position of a magnetic field generated by a permanent magnet 3 connected to a rotatably mounted shaft. The permanent magnet 3 is provided in a receiving part 4 which can be connected to the shaft in a form-fitting and / or force fitting manner.”), said shaft and magnet assembly being rotatable about an axis of rotation X to create a rotary magnetic field (pg. 3 “In FIG. 1, a circuit board 1 is equipped with a sensor 2 for detecting the angular position of a magnetic field generated by a permanent magnet 3 connected to a rotatably mounted shaft.”  The magnet 3 rotates with the shaft and is therefore a rotary magnetic field); and a first printed circuit board (PCB) (circuit board 1) located at a first side of said magnet (Figs. 1-6 show the circuit board 1 on a first side of the magnet 3) and on said axis of rotation X (the circuit board 1 is located on the axis of rotation as shown in Figs. 1-6); wherein the first PCB has a first integrated circuit (IC) (the sensor 2, illustrated as an IC on the circuit board 1) provided thereon. 
	Mahlein fails to explicitly teach wherein the IC is configured to sense the direction of said magnetic field as said magnet rotates about said axis X.
	However, Narasimhan teaches that magnetic field direction is determinable from the angular position (“The direction of the magnetic field may be described by its angular position with respect to the sensor. One of the benefits of using magnetic sensors is that the output of the sensor is generated without the use of contacts.” Col. 1, lines 20-30).

	Mahlein in view of Narasinham fails to teach wherein the device is used in a pilot control unit for an aircraft.
	However, Nelson teaches the use of input mechanisms for upper input devices including aviation, military, and industrial control systems [0001].  The control circuitry can include hall effect sensors, etc. [0023] Measurement elements, such as position sensing elements and transducer elements, can be included in control circuitry 130 and can comprise potentiometers, position determination circuitry, angular resolvers, optoelectronic position sensors, magnetic sensors such as Hall effect sensors or magnetoresistive sensors, encoders, capacitive sensors, inductive sensors, or other position measurement elements and position sensing elements.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Mahlein in view of Narasinham with a rotary shaft of an aviation control in order to have a redundant position sensor in an aviation input and increase safety.

Claim 2: Mahlein in view of Narasinham further in view of Nelson teaches the device of claim 1, previous. Mahlein further teaches wherein said first PCB has a second IC provided thereon (Fig. 2 shows a second sensor/IC on the circuit board 1).

Claim 3: Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 2.  Mahlein further teaches wherein the first IC on said first PCB in provided on a first face of said first PCB and the second IC on said first PCB is provided on a second, opposite face of said first PCB (Fig. 2 shows the first sensor 2 on a first side of the circuit board 1 and the second sensor 2 on the second, opposite side of the circuit board 1).

Claim 4: Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 3.  Mahlein in view of Narasimhan further in view of Nelson fails to teach a second PCB and having a first IC provided thereon.
	However, the use of redundant sensors is within the scope of a person having ordinary skill in the art.  The more measurements on a same variable increases the accuracy of the measurement.  Placing the sensors on the same circuit board or a second circuit board is a design choice which can depend on considerations including size, availability, accessibility, and maintenance. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a second circuit board with a second sensor thereon in order to have a more reliable detection in the event that a sensor malfunctions or stops working (Mahlein, pg. 3, “In Figure 2, in contrast to Figure 2, a further sensor 2 is additionally provided, which is arranged on the side of the circuit board 1 facing away from the permanent magnet 3.  Thus, if one of the sensors 2 fails, another one is available in order to enable angle detection and safety is thus increased.”).

Claim 5. Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 4. Mahlein in view of Narasimhan further in view of Nelson fails to teach wherein said second PCB has a second IC provided thereon.
	However, the use of redundant sensors is within the scope of a person having ordinary skill in the art.  The more measurements on a same variable increases the accuracy and reliability of the measurement.  The most imperative the measurement (i.e. for safety), the more sensitive reliable the sensor, and typically more expensive.  Placing the sensors on the same circuit board or a second circuit board is a design choice which can depend on considerations including size, availability, accessibility, and maintenance. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a second circuit board with a second sensor thereon in order to have a more reliable detection in the event that a sensor malfunctions or stops working. 

Claim 6. Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 5.  Mahlein in view of Narasimhan further in view of Nelson fails to teach wherein the first IC on said second PCB is provided on a first face of said second PCB and wherein the second IC on said second PCB is provided on a second, opposite face of said second PCB.
	However, the use of redundant sensors is within the scope of a person having ordinary skill in the art.  The more measurements on a same variable increases the accuracy and reliability of the measurement.  The most imperative the measurement (i.e. for safety), the more sensitive reliable the sensor, and typically more expensive.  Placing the sensors on the same circuit board or a second circuit board is a design choice which can depend on considerations including size, availability, accessibility, and maintenance.  Further, duplication of parts such as the circuit board and two sensors on opposite faces of the board (as taught by Mahlein, Fig. 2) is within the scope of a person having ordinary skill in the art. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a second circuit board with a second sensor thereon in order to have a more reliable detection in the event that a sensor malfunctions or stops working.

Claim 7. Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 2.  Mahlein further teaches wherein the first and second ICs on said first PCB provide outputs (top pg. 2, [T]he signals from the sensors are comparable during normal operation…” therefore the sensors are both providing outputs during normal operation.)

Claim 8: Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 7.  Mahlein teaches wherein at least one of said outputs is a redundant output. (top pg. 2, [T]he signals from the sensors are comparable during normal operation…” therefore the sensors are both providing comparable (i.e. the same and therefore redundant) outputs during normal operation. Also, Title: Redundant Arrangement for Determining the Angular Position of a Rotatably Mounted Part)

Claim 9. Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 7.  Mahlein in view of Narasimhan further in view of Nelson fails to explicitly teach wherein the first and second ICs on said first PCB comprise magnetic field direction sensors.
	However, Narasimhan teaches that magnetic field direction is determinable from the angular position (“The direction of the magnetic field may be described by its angular position with respect to the sensor. One of the benefits of using magnetic sensors is that the output of the sensor is generated without the use of contacts.” Col. 1, lines 20-30).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the data from the sensor to determine any pertinent information known to be available from the sensor data including magnetic field direction.

Claim 12:  Mahlein teaches a DC voltage rotary position sensor, and therefore method of making a DC voltage rotary position sensor (Mahlein teaches the use of a Hall effect sensor, whereby the output is Hall voltage which is a DC output) comprising: providing a magnet (magnet 3) on a rotating shaft (rotatably mounted shaft) to create a rotatable shaft and magnet assembly, said magnet and shaft assembly being configured to being rotatable about an axis of rotation X to create a magnetic field (pg. 3 “In FIG. 1, a circuit board 1 is equipped with a sensor 2 for detecting the angular position of a magnetic field generated by a permanent magnet 3 connected to a rotatably mounted shaft. The permanent magnet 3 is provided in a receiving part 4 which can be connected to the shaft in a form-fitting and / or force fitting manner.”); providing a first printed circuit board (PCB) (circuit board 1) at a first side of said magnet (Figs. 1-6 show the circuit board 1 on a first side of the magnet 3) and on said axis of rotation X (the circuit board 1 is located on the axis of rotation as shown in Figs. 1-6); providing a first IC on said first PCB (the sensor 2, illustrated as an IC on the circuit board 1).
	Mahlein fails to explicitly teach wherein the IC is configured to sense the direction of said magnetic field as said magnet rotates about said axis X.
	However, Narasimhan teaches that magnetic field direction is determinable from the angular position (“The direction of the magnetic field may be described by its angular position with respect to the 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the data from the sensor to determine any pertinent information known to be available from the sensor data.
	Mahlein in view of Narasinham fails to teach wherein the device is used in a pilot control unit for an aircraft and thus it is a method of making a pilot control unit for an aircraft.
	However, Nelson teaches the use of input mechanisms for upper input devices including aviation, military, and industrial control systems [0001].  The control circuitry can include hall effect sensors, etc. [0023] Measurement elements, such as position sensing elements and transducer elements, can be included in control circuitry 130 and can comprise potentiometers, position determination circuitry, angular resolvers, optoelectronic position sensors, magnetic sensors such as Hall effect sensors or magnetoresistive sensors, encoders, capacitive sensors, inductive sensors, or other position measurement elements and position sensing elements.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Mahlein in view of Narasinham with any device having a rotary shaft and a need to know the position thereof including an aviation user-input control, i.e. a pilot control device, in order to have a redundant position sensor in an aviation input and increase safety.

Claim 13. Mahlein in view of Narasimhan further in view of Nelson teaches the rotary position sensor and method of claim 12.  Mahlein further teaches providing a second IC on said first PCB (Fig. 2 shows a second sensor/IC on the circuit board 1).

Claim 14. Mahlein in view of Narasimhan further in view of Nelson teaches the rotary position sensor and method of claim 12. Mahlein in view of Narasinham further in view of Nelson fails to teach providing a second PCB and providing a first IC thereon.
	However, the use of redundant sensors is within the scope of a person having ordinary skill in the art.  The more measurements on a same variable increases the accuracy of the measurement.  Placing 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a second circuit board with a second sensor thereon in order to have a more reliable detection in the event that a sensor malfunctions or stops working (Mahlein, pg. 3, “In Figure 2, in contrast to Figure 2, a further sensor 2 is additionally provided, which is arranged on the side of the circuit board 1 facing away from the permanent magnet 3.  Thus, if one of the sensors 2 fails, another one is available in order to enable angle detection and safety is thus increased.”).	

Claim 15. Mahlein in view of Narasimhan further in view of Nelson teaches the rotary position sensor and method of claim 14.  Mahlein in view of Narasinham further in view of Nelson fails to teach providing a second IC on said second PCB.
	However, the use of redundant sensors is within the scope of a person having ordinary skill in the art.  The more measurements on a same variable increases the accuracy and reliability of the measurement.  The most imperative the measurement (i.e. for safety), the more sensitive reliable the sensor, and typically more expensive.  Placing the sensors on the same circuit board or a second circuit board is a design choice which can depend on considerations including size, availability, accessibility, and maintenance. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a second circuit board with a second sensor thereon in order to have a more reliable detection in the event that a sensor malfunctions or stops working.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahlein in view of Narasinham further in view of Nelson further in view of Etherington et al. (US7088096 herein after “Etherington”). Mahlein in view of Narasimhan further in view of Nelson teaches the device of claim 7.  Mahlein teaches the use of a Hall Effect sensor, however Mahlein in view of Narasimhan further in view of Nelson fails to explicitly teach wherein the first and second ICs on said first PCB comprises a switch output.
Etherington teaches the use of a switch hall effect device 112 which switched from 0V to 5V for detecting magnetic field of a magnet 102. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known hall-effect sensor, as taught by Etherington, with the device of Mahlein in view of Narasimhan in order to generate an electrical signal that is indicative of the movable object reaching a pre-determined location.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/30/2021


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861